Name: Commission Regulation (EEC) No 4000/88 of 21 December 1988 correcting Regulation (EEC) No 3955/88 amending certain import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 88 Official Journal of the European Communities No L 354/33 COMMISSION REGULATION (EEC) No 4000/88 of 21 December 1988 correcting Regulation (EEC) No 3955/88 amending certain import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 2312/88 (3), as last amended by Regulation (EEC) No 3955/88 (4) ; Whereas a mistake has crept into that Regulation ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3955/88, '230,300' opposite CN code 0201 20 29 in the column headed 'Other third countries' is hereby replaced by '239,300'. Article 2 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directy applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 24. 2) OJ No L 198, 26. 7 . 1988, p. 24. (3) OJ No L 201 , 27. 7. 1988 , p. 83. 0 OJ No L 350, 20. 12. 1988, p. 7.